DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/650,292, filed on 03/24/2020, is a 371 of PCT/US2017/067227 filed on 12/19/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Response to Amendment
	This Office Action is in response to the amendments submitted on 12/08/2021, and based on further search and consideration.  Claims 1, 11, 16, 21 are currently amended.  Claims 1-23 are pending and ready for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-13, 15-17, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andricacos (US 5937320 A).
	Regarding claim 1, Andricacos discloses 
a semiconductor device (col 1 ln 5-15, fig 1, 2), comprising: 
an interconnect (12, interconnect col 4 ln 45-48); 
a top material (14) defining a via (opening in 14) therethrough to the interconnect; 
a pad (16) comprising electrically conductive material (TiW, CrCu, Ni, Co, Fe, etc col 5 ln 25-45) on the interconnect and on a portion of an uppermost surface of the top material (top of 14), the pad in the via in the top material (16 is horizontally between edges of 14, fig 1); 
a bump (20) comprising electrically conductive material (solder, col 4 ln 54) on the pad, the bump configured to electrically connect the interconnect to another device (connected package col 1 ln 15); and 
a barrier material (18) between the pad and the bump, the barrier material comprising a conductive material (Ni, Fe, Co or alloys thereof, col 5 ln 46) that is resistant to electromigration, intermetallic compound reaction, or both electromigration and intermetallic compound reaction (reduces attack by Sn in solder, col 5 ln 43), the barrier material in the via in the top material (18 is horizontally between the edges of 14, fig 1).

    PNG
    media_image1.png
    699
    523
    media_image1.png
    Greyscale

Regarding claim 2, Andricacos discloses that the barrier material completely separates the bump from the pad (fig 1).  
Regarding claim 3, Andricacos discloses that the barrier material is conformal to a shape of the via (fig 1).  
Regarding claim 4, Andricacos discloses that the barrier material (Ni, Fe, Co or alloys thereof, col 5 ln 46) comprises a metal.  
Regarding claim 5, Andricacos discloses that the barrier material comprises at least one metal selected from the group consisting of tantalum (Ta), tungsten (W), platinum (Pt), nickel (Ni) (Ni, Fe, Co or alloys thereof, col 5 ln 46), cobalt (Co), and silver (Ag).  
Regarding claim 8, Andricacos discloses that the bump comprises a planar bump (flat-topped bump 20a, fig 3f).  

Regarding claim 11, Andricacos discloses an electronic device (col 5 ln 20-25), comprising: 
one or more devices (IC devices col 5 ln 20-25) formed on or in a substrate (wafer col 5 ln 20-25), 
a structure (c4 interconnect, abstract) comprising a conductive material (12), the structure electrically connected to at least one of the one or more devices (col 5 ln 20-25); 
a top material on the structure (14, fig. 1), the top material defining a passage (opening in 14) therethrough to the structure; 
a pad on the structure (16), the pad comprising electrically conductive material electrically connected (connected col 5 ln 53-60) to the at least one of the one or more devices through the structure, wherein the pad is on a portion of an uppermost surface of the top material (16 on 14, fig 1); 
a bump (20) to electrically connect the at least one of the one or more devices to a device external to the electronic device (connected package col 1 ln 15), the bump comprising electrically conductive material (solder); and 
a barrier material (18) between the bump and the pad, the barrier material comprising electrically conductive material (Ni, Fe, Co or alloys thereof, col 5 ln 46) configured to resist electromigration, intermetallic compound reaction, or both electromigration and intermetallic compound reaction (reduces attack by Sn in solder, col 5 ln 43) he barrier material in the passage in the top material (18 is horizontally between the edges of 14, fig 1).
Regarding claim 12, Andricacos discloses that the structure comprises an interconnect (wiring levels, col 1 ln 33-35) that traverses an interlayer dielectric (dielectric layers col 1 ln 33-35) on the substrate.  
Regarding claim 13, Andricacos discloses that the barrier material (18) comprises at least one of a metal (Ni, Fe, Co or alloys thereof, col 5 ln 46), a conductive ceramic, or a conductive polymer.  

Regarding claim 15, Andricacos discloses a seed material (16c, fig 2) between the pad and the barrier material, the seed material comprising a material (Cu, Ni, Co, Fe or alloys thereof, col 5 ln 40) that was used to form the barrier material.

Regarding claim 16, Andricacos discloses a method (method steps col 5 ln 60-col 6 ln 60) of manufacturing a semiconductor device (col 5 ln 20-25), the method comprising: 
patterning photoresist (22, fig 3c) around a via (opening in 14, fig 3a); 
forming a pad (16) comprising an electrically conductive material over the via and on a portion of an uppermost surface (bottom surface of 22, in annotated view of fig 3c) of the photoresist, the pad in the via in the photoresist (16 is horizontally between edges of 14, fig 3a-3d);
forming a barrier material (18) on the pad, the barrier material comprising electrically conductive material selected to resist electromigration, intermetallic compound reaction, or both electromigration and intermetallic compound reaction (reduces attack by Sn in solder, col 5 ln 43), the barrier material in the via in the photoresist (18 is horizontally between the edges of 14, fig 1); and 
forming a bump (20a, fig 3e) comprising electrically conductive material (solder, col 4 ln 54) on the barrier material.

    PNG
    media_image2.png
    779
    575
    media_image2.png
    Greyscale


Regarding claim 17, Andricacos discloses that forming a barrier material on the pad comprises forming a seed material (16c, fig 2, composed of Cu, Ni, Co, Fe or alloys thereof col 5 ln 40) on the pad and forming the barrier material (Ni, Fe, Co or alloys thereof, col 5 ln 46) using the seed material (same material).

Regarding claim 21, Andricacos discloses a computing device (chip, C4, and circuit board col 3 ln 53-55), comprising: 
a semiconductor device (col 1 ln 5-15, fig 1, 2), including: 
a top material (14) defining a via (opening in 14) formed therethrough; 
a pad (16) comprising electrically conductive material (TiW, CrCu, Ni, Co, Fe, etc col 5 ln 25-45) lining the via and on a portion of an uppermost surface of the top material (top of 14), the pad electrically connected to at least one device of the semiconductor device, the pad in the via in the top material (16 is horizontally between edges of 14, fig 1); 
a barrier material (18, of Ni, Fe, Co or alloys thereof, col 5 ln 46) on the pad, the barrier material comprising electrically conductive material selected to resist electromigration, intermetallic compound reaction, or both electromigration and intermetallic compound reaction (reduces attack by Sn in solder, col 5 ln 43), the barrier material in the via in the top material (18 is horizontally between the edges of 14, fig 1); 
and a bump (20) comprising electrically conductive material (solder) on the barrier material.
Regarding claim 22, Andricacos discloses a printed circuit board (PCB) (circuit board col 3 ln 53-55), wherein the semiconductor device is electrically connected to the PCB through the bump.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andricacos (US 5937320 A) as applied to claim 1 and further in view of Uzoh (US 20170098621 A1).
Regarding claim 6, Andricacos arguably does not expressly disclose the barrier material comprises a ceramic material.
Andricacos does disclose that previous barrier layers were made of a nickel ceramic, NiP, col 3 ln 1-23.  In addition, other nickel ceramics are commonly used as barrier layers in UBM.  For example, Uzoh discloses a laminated Ni/NiB/Ni stack which is:
a barrier material comprising a ceramic material (NiB, figs 2-4b, para 0065). 
A person having ordinary skill in the art at the time of filing could substitute the nickel-ceramic barrier stack of Uzoh for the nickel barrier of Andricacos.  This would achieve the predictable result of improving diffusion resistance and reducing oxidation while being thin, as disclosed by Uzoh at e.g.  para 0019, 0058, etc.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andricacos (US 5937320 A) as applied to claim 1 above and further in view of Sogawa (US 20080001288 A1.)
Regarding claim 7, Andricacos does not disclose that the barrier material comprises a polymer material.  
However, the use of polymers in barrier layers is common.  For example, Sogawa discloses a solder bump barrier material (silicone resin dispersed in barrier metal layer, para 145), comprises a polymer material (silicone resin).  
A person having ordinary skill in the art at the time of filing could substitute the barrier 5 of Sogawa, including the silicone resin particles of Sogawa, for the barrier of Andricacos.  This would arrive at the predictable result of permitting slight deformation according to applied stress, reducing overall stress applied to the solder bump, as disclosed by Sogawa at e.g. abstract.   
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be one of many "preferred" or "optimum" materials out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andricacos (US 5937320 A) as applied to claim 1 above and further in view of Arvin (US 20170179071 A1.)
Regarding claim 9, Andricacos arguably does not expressly disclose that the pad and the bump comprise the same electrically conductive material.
However, nickel-copper colloid particles are often added to solder.  For example, Arvin discloses a nickel copper colloid surrounded by a nickel or copper shell and suspended in a tin-based solder (para 0005) to permit the continuing use of Sn-based solders while reducing electromigration and reducing the space required for connections, as disclosed by Arvin at e.g. para 0018-0020.  A person having ordinary skill in the art at the time of filing could substitute the nickel-copper colloid Sn solder of Arvin for the Sn solder of Andricacos to achieve the predictable result of reducing the space required for connections, as disclosed by Arvin at e.g. para 0018-0020.  This would result in:
the pad (16, Arvin, of TiW, CrCu, Ni, Co, Fe, etc col 5 ln 25-45 Andricacos) and the bump (20 Andricacos, of material of 510, para 0037, fig 6 Arvin, nickel copper colloids suspended in a tin-based solder) comprise the same electrically conductive material (nickel).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be one of many "preferred" or "optimum" materials out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 10, the combination of Andricacos and Arvin discloses that the bump comprises copper (nickel-copper colloids, para 0037 Arvin).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andricacos (US 5937320 A) as applied to claim 1 above in view of Yaniv (US 20080017981 A1).
Regarding claim 14, Andricacos does not specifically disclose that the barrier material comprises one or more carbon nanotubes.  
However, carbon nanotubes are often added to under-bump metallization to improve thermal transfer.  For example, Yaniv discloses that:
a barrier material (CNT composite 109, fig. 1J) comprises one or more carbon nanotubes (carbon nanotubes, para 0010).  
A person having ordinary skill in the art at the time of filing could substitute the CNT composite barrier of Yaniv for the barrier material of Andricacos.  This would achieve the predictable result of improve the thermal and electric conductivity of the bumps, as taught by Yaniv at e.g. para 0011.  
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be one of many "preferred" or "optimum" materials out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andricacos (US 5937320 A) as applied to claim 16 above and further in view of Ackerson (US 20130186754 A1)
Regarding claim 18, Andricacos arguably does not expressly disclose that forming a barrier material (18) on the pad comprises depositing the barrier material on the pad using chemical vapor deposition.
However, Andricacos discloses that other layers, comprising barrier layer materials, may be formed by CVD.  (e.g. 16c, comprising Cu, Ni, Co, Fe or alloys thereof, col 5 ln 40, etc col 5 ln 25-45, formed by CVD col 6 ln 20.)  Additionally, barrier layers comprising nickel are often formed by CVD.  For example, Ackerson discloses that:
forming a barrier material (118 and 120, fig 5, para 0016) on the pad (112) comprises depositing the barrier material on the pad using chemical vapor deposition (depositing by CVD, PVD, or sputtering, para 0014).
Because the barrier material of both Ackerson and Andricacos comprise the same materials (e.g. nickel para 0016 Ackerson, nickel col 5 ln 46 Andricacos), a person having ordinary skill in the art at the time of filing could substitute the barrier deposition method of Ackerson for the barrier deposition method of Andricacos, to achieve the predictable result of depositing a barrier layer using conventional techniques.  Additionally, one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed deposition step of Andricacos, and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 19, the combination of Andricacos and Ackerson further discloses that forming a barrier material on the pad comprises depositing the barrier material on the pad using physical vapor deposition (PVD, para 0014 Ackerson).
Regarding claim 20, the combination of Andricacos and Ackerson further discloses that forming a barrier material on the pad comprises sputtering the barrier material onto the pad (sputtering, para 0014 Ackerson).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andricacos (US 5937320 A) as applied to claim 21 above and further in view of Ganesan (US 20150187608 A1).
Regarding claim 23, Andricacos discloses a processor (chips col 3 ln 53-55) mounted on a substrate (circuit board col 3 ln 53-55).
Andriacacos does not expressly disclose:
 a memory unit capable of storing data; 
a graphics processing unit; 
an antenna within the computing device; 
a display on the computing device; 
a battery within the computing device; a power amplifier within the processor; and 
a voltage regulator within the processor;  -6- 
Attorney Docket No. D149006PCT-US 111548wherein at least one of the processor, the memory unit, the graphics processing unit, the antenna, the display, the battery, the power amplifier, or the voltage regulator comprises the semiconductor device.
However, Ganesan discloses : 
a processor (para 0038) mounted on a substrate (para 0040)
a memory unit (memory die para 0019) capable of storing data (registers para 0076); 
a graphics processing unit (graphics processor para 0074); 
an antenna (antenna para 0074) within the computing device (computing device para 0074); 
a display (display para 0074) on the computing device; 
a battery (battery para 0074) within the computing device; 
a power amplifier (power amplifier para 0074) within the processor; and 
a voltage regulator (voltage regulator para 0019) within the processor;   
wherein at least one of the processor (processor and memory, para 0038), the memory unit, the graphics processing unit, the antenna, the display, the battery, the power amplifier, or the voltage regulator comprises a semiconductor device (bump connection 62 and 69, fig 6a) .
A person having ordinary skill in the art at the time of filing could substitute the bump connection of Ganesan could be substituted with the bump connection of Andricacos.  This would arrive at the predictable result of providing a bump connection between marketable components.  A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of replacing the bump connection of the marketable system of Ganesan with the bump connection of Andricacos in order to form a system that is more useful to a buyer, with the low-melting solder and thermal budget advantages of the bump connection of Andricacos.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Response to Arguments
Applicant's arguments filed 05/03/2020 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812